                   Case 19-50776-CSS             Doc 73       Filed 11/17/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
    ---------------------------------------------------------------x
                                                                   :
    In re:                                                         :  Chapter 11
                                                                   :
    PROMISE HEALTHCARE GROUP, LLC, et al.,3 :                         Case No. 18-12491 (CSS)
                                                                   :
                      Debtors.                                     :  (Jointly Administered)
                                                                   :
    ---------------------------------------------------------------x
                                                                   :
    PROMISE HEALTHCARE, INC., BOSSIER                              :
    LAND ACQUISITION CORP., PROMISE                                :
    HEALTHCARE OF LOUISIANA, INC., AND                             :
    PROMISE PROPERTIES OF SHREVEPORT,                              :
    LLC,                                                           :  ADV. NO. 19-50776 (CSS)
                                                                   :
                      Plaintiffs/Counter-Defendants                :
                                                                   :
    v.                                                             :
                                                                   :
    KPC PROMISE HEALTHCARE, LLC and                                :
    STRATEGIC GLOBAL MANAGEMENT, INC. :
                                                                   :
                      Defendants/Counter-Claimants                 :
                                                                   :  Re DI Nos. 63 & 72
    --------------------------------------------------------------- x
                             ORDER GRANTING MOTION TO SUBSTITUTE


3
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of
Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages,
Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade,
Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum
Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC
(1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of
Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc.
(7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San
Francisco, CA 94111.


    EAST\177172728.1
               Case 19-50776-CSS         Doc 73      Filed 11/17/20    Page 2 of 2




       Pursuant to this Court’s authority under Federal Rule of Civil Procedure 25, made

applicable in bankruptcy cases by Rule 7025 of the Federal Rules of Bankruptcy Procedure, and

with the consent of the parties in this adversary proceeding, the Court enters the following order.

       IT IS HEREBY ORDERED that:

       1.      The Motion to Substitute Robert Michaelson of Advisory Trust Group, LLC, in his

capacity as the Liquidating Trustee of the Estate of Promise Healthcare Group, LLC, et al., debtors

and debtors in possession, for Plaintiffs Promise Healthcare, Inc., Bossier Land Acquisition Corp.,

Promise Healthcare of Louisiana, Inc., and Promise Properties of Shreveport, LLC is GRANTED.

       2.      It is ordered that Robert Michaelson of Advisory Trust Group, LLC, in his capacity

as the Liquidating Trustee of the Estate of Promise Healthcare Group, LLC, et al., debtors and

debtors in possession, is substituted for Promise Healthcare, Inc., Bossier Land Acquisition Corp.,

Promise Healthcare of Louisiana, Inc., and Promise Properties of Shreveport, LLC, the style of the

case is revised accordingly, and all prior pleadings or filed documents in this case reflecting

“Promise Healthcare, Inc. et. al.” shall be deemed to say “Robert Michaelson of Advisory Trust

Group, LLC” instead.




        Dated: November 17th, 2020                   CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                 2
EAST\177172728.1
